66 So.3d 1058 (2011)
Melvin MOYA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-1188.
District Court of Appeal of Florida, Third District.
August 3, 2011.
Melvin Moya, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and SALTER, JJ.
SUAREZ, J.
Melvin Moya appeals from an order denying his motion under Florida Rule of Criminal Procedure 3.800(a) requesting credit for additional jail time served prior to sentencing. We reverse.
Moya maintains that jail records establish his entitlement to 281 pre-sentencing days served, and that he was credited with only fifty-five days for time served. On appeal from a summary denial, this Court must reverse unless the post-conviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(A), and (D). Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. Varela v. State, 29 So.3d 398, 399 (Fla. 3d DCA 2010). If the trial court once again enters an order summarily denying the post-conviction motion, the court shall attach record excerpts, including transcripts or jail cards, that conclusively show that the appellant is not entitled to the credit for time served as sought.
Reversed and remanded.